Citation Nr: 1823465	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals, status post incisional hernia repair and appendectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran submitted a notice of disagreement in April 2012, and a statement of the case was issued in August 2014.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in September 2014.  


FINDINGS OF FACT

The record contains no indication that the Veteran's residuals, status post incisional hernia repair and appendectomy were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals, status post incisional hernia repair and appendectomy have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In May 2010, the Veteran filed a claim seeking entitlement to compensation for stomach conditions due to an appendectomy surgery performed at a VA medical center.  He reported symptoms of tremendous pain and bloating since the August 2001 surgery.  The Veteran asserted that when the surgeon cut across his stomach and abdominal muscles to remove his appendix, the surgeon was supposed to have placed meshing across the stomach to help support the stomach itself.  He claimed that because the meshing was never placed, his stomach stretches out excessively while eating or drinking, which causes him problems and pain.  See also February 2011 VA 21-4138 Statement In Support of Claim.

Review of VA clinical records indicate that on August 27, 2001 the Veteran went to urgent care due to right lower quadrant pain for 2 weeks.  The Veteran reported experiencing dull abdominal pain for 1.5 weeks and bloating for 1 week, which preventing him from eating, because he felt full.  He had some nausea but no vomiting, no increase in flatus or belching.  He took castor oil as he felt like there was gas stuck in his stomach that could not get out.  

On physical examination he had soft abdomen with hyperactive bowel sounds, no rebound tenderness, right lower quadrant mass was palpable and tender.  He weighed 203 pounds.  He was seen by the surgery team and it was felt that the Veteran had possible appendicitis with peri-appendiceal abscess.  It was indicated that the Veteran had no umbilical hernia, no groin hernias; abdomen was soft with palpable mass, tender to palpation in the right lower quadrant.  The CT showed significant inflammation around cecum with air bubbles on anterior surface, very thickened bowel at cecum and ileocecal valve, dilated proximal small bowel loops.  The Veteran had signs and symptoms of obstruction and elevated white count.  He was advised of the exploratory laparotomy, likely hemicolectomy, and possible ostomy.  The risks and benefits were explained to the Veteran.  All questions were answered and the Veteran agreed to proceed with the surgery.

A surgery operative note indicated that the Veteran underwent exploratory laparotomy, right hemicolectomy for right lower quadrant mass, possible appendicitis.  The findings were inflamed mass at cecum, very inflamed and adherent to surrounding tissue and terminal ileum, dilated proximal small bowel.  The Veteran was noted to be stable after the procedure.  

On September 2, 2001, the Veteran was discharged with a diagnosis of appendicitis.  He was advised to not to lift more than 10 pounds for six weeks, to eat a regular diet, and return to emergency room for increased redness, pain, or drainage from the wound.  On September 19, 2001, the Veteran was seen at the surgery clinic status post right hemicolectomy and ruptured appendicitis.  Staples were removed and the Veteran was advised to remain off abdominal exercises for two more weeks.  He was also advised not to lift anything greater than 10 pounds.  At an October 2001 follow-up visit, the examiner noted that the Veteran had been doing sit-ups already at home with moderate discomfort.  He was advised to desist from strenuous exercise for the next two weeks.

In January 2010, the Veteran was referred for a possible elective laparoscopic ventral hernia repair.  The note documented that the Veteran previously underwent open appendectomy for perforated appendicitis through midline incision.  The Veteran subsequently developed a large ventral hernia which had become symptomatic.  The Veteran stated that he experienced significant distention and abdominal discomfort following meals.  He denied fevers, chills, nausea, and vomiting, bright red blood per rectum, melena, diarrhea or constipation.  On examination, the Veteran was diagnosed with large ventral incisional hernia.  The plan was to perform an elective laparoscopic repair.

In February 2010, the Veteran underwent elective laparoscopic incisional hernia repair.  A post-surgical note indicates that the Veteran was doing well.  His height of 68 inches and weight at 249 pounds were noted.  Upon discharge, he was advised not to lift weights more than 15 pounds until cleared by a physician.  In April 2010, the examiner noted that the Veteran was taking a laxative daily and was still wearing abdominal binder.  He was feeling good from a gastrointestinal standpoint.  

In May 2011, the Veteran's claim folder was thoroughly reviewed by a VA physician examiner.  The examiner stated that there is a risk for incisional hernia when a midline abdominal incision is made.  It is not an event that could not have reasonably been foreseen by a reasonable healthcare provider.  It is at least as likely as not that the incisional hernia is caused by or result of his prior abdominal surgery, his obesity and an increase in intraabdominal pressure in the post-surgery period from early resumption of exercises.  The VA examiner explained that the exploratory laparotomy was clearly an indication given the signs and symptoms of small bowel obstruction, palpable mass and elevated white count.  Initially an infraumblical incision was made and subsequently had to be extended superiorly up to the xiphoid to perform right hemicolectomy.  The surgical incision had healed well.  The VA examiner noted that the Veteran had started to exercise prior to getting clearance from the surgeon.  The VA examiner further noted that the Veteran gained weight over the period of nine years and was severely obese.  Therefore, the Veterans symptoms of abdominal distention and discomfort which was noted on January 2010 clinic visit is at least as likely as not caused by or a result of his incisional ventral hernia.

The VA examiner noted that the incisional ventral hernia was as at least as likely as not caused by or result of the VA treatment.  However, as mentioned above it is not an event that could not have reasonably been foreseen by a reasonable healthcare provider.  It did not result from carelessness, negligence, lack of skill or similar incidence of fault on the part of the attending VA personnel.  There was no failure on the part of the VA to timely diagnose and or properly treat the claimed disease or disability, or allowing the disease or disability to continue to progress.

Regarding the Veteran's concern about not getting the mesh when he underwent exploratory laparotomy procedure in August 2001, the VA examiner stated that based on his medical knowledge, it is not the standard of care to place a mesh whenever an abdominal surgery is done, although there are exceptions.  Based on the surgeon's operative note dictated on August 28, 2001 it was likely that the mesh support was required at that time.  The VA examiner concluded that there was no carelessness, negligence, and lack of skill or similar incidence of fault on the part of the attending VA personnel.

In a September 2014 statement, the Veteran reiterated his belief that the status post incisional hernia repair and appendectomy with residuals was directly caused by the surgery and treatment he received at a VA medical center in 2001.  He asserted that the failure to use mesh support around the area of his incision caused him to suffer from a hernia.  He further noted that VA provided him with the risks associated with the surgery, but he assumed that the doctor would provide necessary and standard procedures, and provide mesh support on the incision.  

Applicable Law

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service connected.  38 U.S.C. § 1151.

A disability is a qualifying additional disability if 1) it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment; or examination furnished to the Veteran under any law administered by VA, and 2) the proximate cause of the disability was a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event not reasonably foreseeable.  Id.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and 1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 2) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As noted, the Veteran seeks compensation under 38 U.S.C. § 1151 for residuals, status post incisional hernia repair and appendectomy.  He contends that his hernia surgery was directly caused by the failure to use meshing during an appendectomy surgery performed at a VA medical center.  Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C. § 1151 for residuals, status post incisional hernia repair and appendectomy.  

Again, in order to award compensation under 38 U.S.C. § 1151, the evidence must show that 1) the Veteran has an additional disability which was caused by VA medical care; and 2) that the proximate cause of such disability was either a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event not reasonably foreseeable.

With respect to the first criterion, the VA physician stated it is at least as likely as not that the incisional hernia is caused by or result of his prior abdominal surgery, his obesity and an increase in intraabdominal pressure in the post-surgery period from early resumption of exercises.  As set forth above, the May 2011 VA examiner noted that the Veteran gained weight over the period of nine years and was severely obese.  Specifically, the Veteran weighed 203 pounds in September 2001, and then weighed 249 pounds at the time of the elective laparoscopic incisional hernia repair in February 2010.  Additionally, at the October 2001 follow-up examination, the VA examiner noted that the Veteran had been doing sit-ups already at home, and he was advised to desist from strenuous exercise for the next two weeks.    

Nevertheless, merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  See 38 C.F.R. § 3.361(c) (1).  The second criterion has not been met.

Although the Veteran's abdominal surgery performed by VA personnel could have contributed to or caused the incisional hernia, there is no indication that the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgment, a similar instance of fault on the part of VA, or was not reasonably foreseeable.  Specifically the May 2011 VA examiner opined that there is a risk of incisional hernia when a midline abdominal incision is made.  It is not an event that could not have reasonably been foreseen by a reasonable healthcare provider.  The incisional hernia did not result from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  There was no failure on the part of the VA to timely diagnose and or properly treat the claimed disease or disability or allowed the disease or disability to continue to progress.

As set forth above, fault may also be established by VA providing the hospital care or medical or surgical treatment without the Veteran's informed consent.  This criterion also has not been met.  Specifically, an August 2001 VA clinical record shows that the Veteran was advised of the exploratory laparotomy, likely hemicolectomy, or possible an ostomy.  The risks and benefits were explained to the Veteran.  All questions were answered and the Veteran agreed to proceed with the surgery.  Additionally, in a September 2014 statement, the Veteran acknowledges that the VA provided him with the risks associated with the surgery.

While the Veteran believes that not using mesh support around the area of his incision caused him to develop a hernia, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of a hernia is a matter not capable of lay observation, and requires medical expertise to determine.  Questions of competency notwithstanding, the Board conclude that the Veteran's opinion as to the etiology of his hernia is outweighed by that of the May 2011 VA examiner, who concluded that "there was no carelessness, negligence, and lack of skill or similar incidence of fault on the part of the attending VA personnel."  The Board finds that the May 2011 VA examiner's opinion, detailed above, warrants greater probative weight because the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

For the reasons and bases discussed above, the requirements of 38 U.S.C. § 1151 have not been met for the Veteran's residuals, status post incisional hernia repair and appendectomy, because there is no indication that the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, a similar instance of fault, or an event not reasonably foreseeable.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for residuals, status post incisional hernia repair and appendectomy is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


